                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

TRAVIS TAAFFE,

          Plaintiff,

v.                                                               Case No: 8:20-cv-513-T-36SPF

ROBINHOOD MARKETS, INC.,
ROBINHOOD FINANCIAL LLC, and
ROBINHOOD SECURITIES, LLC,

      Defendants.
___________________________________/

                                           ORDER

          This cause comes before the Court on Plaintiff’s Emergency Motion for Temporary

Restraining Order and Preliminary Injunction and Incorporated Memorandum of Law in Support

Thereof (the “Motion”), (Doc. 10), and Defendants’ Memorandum of Law in Opposition to

Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction, (Doc. 12). The

Court, having considered the parties’ submissions and being fully advised in the premises, will

deny the Motion.

     I.       BACKGROUND 1

          Robinhood Markets, Inc., Robinhood Financial LLC, and Robinhood Securities, LLC

(collectively, “Robinhood” or “Defendants”) provide an internet/cloud-based platform for users 2

to trade in stocks, funds, and options. (Doc. 1 ¶8). Robinhood provides these services to users

through a mobile phone application. Id. at ¶9.


1
 The Background is based on the facts as alleged in Plaintiff’s Class Action Complaint (the
“Complaint”), (Doc. 1), as well as facts alleged in the Motion, (Doc. 10).
2
 Plaintiff consistently refers to “customers and/or users” throughout the Complaint, but the Court
will refer to this group as “users” for ease of reference.
       On Monday, March 2, 2020, the Dow Jones Industrial Average rose by over 1,294 points,

the S&P 500 rose by over 136 points, and the Nasdaq rose by 384 points. Id. at ¶10. This increase

represented “the largest point gain in a single day for all three stock market indices.” Id. However,

Robinhood advised its users in a March 2, 2020 e-mail that, beginning that morning at 9:33 a.m.

EST, Robinhood “started experiencing downtime across our platform. These issues are affecting

functionality on Robinhood, including your ability to trade.” Id. On March 3, 2020, at 2:19 a.m.,

Robinhood publicly announced, “Robinhood is currently back up and running. We’re testing

through the night, and you may observe some downtime as we prepare for tomorrow.” Id. at ¶12.

Significantly, Robinhood’s users, including Travis Taaffe (“Plaintiff”), were unable to access

Robinhood’s platform to engage in trading activity, access their funds on the platform, transfer

funds onto the system, or transfer funds off of the system for all but three minutes of the New

York Stock Exchange trading hours on March 2, 2020. Id. at ¶13.

       On March 3, 2020, Robinhood’s co-CEOs explained that the “cause of the outage was

stress on [Robinhood’s] infrastructure—which struggled with unprecedented load,” which

subsequently resulted in a “thundering herd” effect that “triggere[d] a failure of [Robinhood’s]

DNS system.” Id. at ¶14. Robinhood’s platform experienced additional outages on March 3, 2020.

Id. at ¶13. Plaintiff initiated this lawsuit on March 4, 2020, lodging three claims against

Defendants: breach of contract, breach of implied warranty of merchantability, and negligence. Id.

at ¶¶28–37.

       On March 26, 2020, Plaintiff filed the Motion, in which he seeks “the issuance of an

emergency temporary restraining order and preliminary injunction” against Defendants. (Doc. 10

at 1). Plaintiff asserts that Robinhood has offered its users a “goodwill credit of $75” in exchange

for their signatures on a “DocuSign” document within the thirty-six hours preceding Plaintiff’s



                                                 2
filing of the Motion. Id. at 2–3. Plaintiff further claims that this “DocuSign” document includes a

complete waiver of rights, which Robinhood fails to identify or otherwise reference for its users.

Id. at 3. Plaintiff provides a copy of the allegedly misleading communications. (Doc. 10-1 at 3–5).

The first communication is an e-mail, which provides, in relevant part:

               Thanks so much for your patience as we evaluated the impact of the
               outage on your account. Based on our review, we’re able to offer
               you a goodwill credit of $75.00. To accept this offer, please review
               and sign the agreement that will be sent to you from Robinhood via
               DocuSign, which includes references to your incoming credit.

Id. at 3.

        Plaintiff also provides a copy of the “DocuSign” document, entitled “Short-Form Release,

which states that Robinhood offers a one-time payment in an undescribed amount “in satisfaction

of any and all alleged losses or claims that you may have in connection with interruptions to trading

operations of Robinhood occurring on or about March 2, 2020, and/or March 3, 2020.” Id. at 4.

The document further provides:

               Robinhood offers this payment in full satisfaction of any alleged
               losses that you may have experienced or claims you may have
               against Robinhood or any of its parents or affiliates and their
               respective employees and directors arising from or in any way
               related to the interruptions to trading operations referenced above,
               without any admission of liability. By signing below, you agree to
               release Robinhood with respect to any and all such alleged losses
               and claims as a condition of accepting the offered payment.

Id. at 5.

        Plaintiff argues Robinhood seeks to mislead the putative class members into

“unknowingly” waiving their rights to participate in the instant putative class action in exchange

for a $75 credit. (Doc. 10 at 4). Plaintiff points out that neither the letter nor the release mentions

the instant action. Id. Further, according to Plaintiff, the system outages caused substantial




                                                  3
monetary damages to putative class members, with “many” putative class members sustaining

damages in the amount of “tens of thousands of dollars.” Id.

         Plaintiff contends that putative class members will suffer severe and irreparable harm by

“unwittingly forfeiting their rights in exchange for inadequate relief and no programmatic relief,”

unless the Court immediately enjoins Robinhood. Id. To that end, Plaintiff requests the Court to:

(1) enjoin Robinhood from sending any additional “misleading” communications to prospective

class members; (2) require Robinhood to notify each prospective class member of the instant action

and provide Plaintiff’s counsel with contact information for each prospective class member,

including the e-mail address of each prospective class member; and (3) require that any releases

entered into by Robinhood and prospective class members “be voided,” with prospective class

members receiving an opportunity to “affirm” any release after receiving notice of the instant

action and an opportunity to consult with counsel. Id. at 1–2. Plaintiff seeks relief under Rule 23(d)

and Rule 65 of the Federal Rules of Civil Procedure. Id. at 1.

   II.      LEGAL STANDARD

            A. Rule 23(d)

         Rule 23 governs class actions in federal court. Fed. R. Civ. P. 23. The Court maintains

“both the duty and the broad authority to exercise control over a class action and to enter

appropriate orders governing the conduct of counsel and parties.” Gulf Oil Co. v. Bernard, 452

U.S. 89, 100 (1981). As such, “the Court bears the responsibility under Rule 23(d) to preserve the

integrity of the class action.” Jones v. Jeld-Wen, Inc., 250 F.R.D. 554, 560 (S.D. Fla. 2008). To

that end, Rule 23(d) authorizes the court to issue certain orders in conducting a class action, such

as orders that (i) require providing appropriate notice to some or all class members of any step in




                                                  4
the action; (ii) “impose conditions on the representative parties or on intervenors”; or (iii) “deal

with similar procedural matters.” Fed. R. Civ. 23(d)(1).

       However, certain circumstances must exist before the Court may limit a party’s

communications with potential class members. See Gulf Oil, 452 U.S. at 101–102. Specifically,

“an order limiting communications between parties and potential class members should be based

on a clear record and specific findings that reflect a weighing of the need for a limitation and the

potential interference with the rights of the parties.” Id. at 101. “Only such determination can

ensure that the court is furthering, rather than hindering, the policies embodied in the Federal Rules

of Civil Procedure, especially Rule 23.” Id. at 101–102.

       The Court has emphasized:

               “[T]he moving party must present an evidentiary showing of actual
               or threatened abuse sought to be restrained. Two kinds of proof are
               required. First, the movant must show that a particular form of
               communication has occurred or is threatened to occur. Second, the
               movant must show that the particular form of communication at
               issue is abusive in that it threatens the proper functioning of the
               litigation.

Abdul-Rasheed v. KableLink Commc’ns, LLC, No. 8:13-cv-879-T-24MAP, 2013 WL 5954785, at

*6 (M.D. Fla. Nov. 7, 2013) (Bucklew, J.) (quoting Cox Nuclear Medicine v. Gold Cup Coffee

Servs., Inc., 214 F.R.D. 696, 697–98 (S.D. Ala. 2003)).

       Types of communications that have been recognized to violate Rule 23 include “misleading

communications to class members regarding the litigation, communications that misrepresent the

status or effect of the pending action, communications that coerce prospective class members into

excluding themselves from the litigation, and communications that underline cooperation with or

confidence in class counsel.” Jones, 250 F.R.D. at 561. Finally, as these types of orders often raise

First Amendment concerns, “an order limiting communications regarding ongoing litigation

between a class and class opponents will satisfy [F]irst [A]mendment concerns if it is grounded in
                                                  5
good cause and issued with a heightened scrutiny” for such concerns. Kleiner v. First Nat’l Bank

of Atlanta, 751 F.2d 1193, 1205 (11th Cir. 1985).

           B. Rule 65

       Rule 65 permits the Court to enter a preliminary injunction or temporary restraining order.

Fed. R. Civ. P. 65. However, “[t]he issuance of a temporary restraining order or preliminary

injunctive relief is an extraordinary remedy to be granted only under exceptional circumstances.”

Cheng Ke Chen v. Holder, 783 F. Supp. 2d 1183, 1186 (N.D. Ala. 2001) (citing Sampson v.

Murray, 415 U.S. 61 (1974)). To obtain a temporary restraining order or preliminary injunction,

the movant must demonstrate: “(1) a substantial likelihood of success on the merits; (2) that

irreparable injury will be suffered if the relief is not granted; (3) that the threatened injury

outweighs the harm the relief would inflict on the non-movant; and (4) that entry of the relief

would serve the public interest.” Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225–26

(11th Cir. 2005).

       The Local Rules also require a motion for a temporary restraining order to “contain or be

accompanied by a supporting legal memorandum or brief.” Local R. M.D. Fla. 4.05(b)(3). This

motion should “be accompanied by a proposed form of temporary restraining order prepared in

strict accordance with the several requirements” in subsections (b) and (d) of Rule 65. Id. The

motion must address, among other issues, the threatened injury’s irreparable nature and the reason

why notice cannot be given. Local R. M.D. Fla. 4.05(b)(4).

       Additionally, the Court may issue a temporary restraining order or preliminary injunction

“only if the movant gives security in an amount that the court considers proper to pay the costs

and damages sustained by any party found to have been wrongfully enjoined or restrained.” Fed.

R. Civ. P. 65(c). Relatedly, the Local Rules require a motion for a temporary restraining order to



                                                6
“set forth facts on which the Court can make a reasoned determination as to the amount of security

which must be posted pursuant to Rule 65(c)” of the Federal Rules of Civil Procedure. Local R.

M.D. Fla. 4.05(b)(3).

          Finally, although the Court may issue a temporary restraining order with or without notice

to the adverse party, the Court may issue a preliminary injunction only on notice to the adverse

party. Fed. R. Civ. P. 65(a)–(b); Local R. M.D. Fla. 4.06(a). The party seeking a preliminary

injunction must “fully comply” with the procedural requirements pertaining to temporary

restraining orders in Rule 4.05(b)(1)–(5). Local R. M.D. Fla. 4.06(b)(1). The Court has denied

requests for preliminary injunctions when these procedural requirements are not met. See, e.g.,

Julian v. Exlites Holdings Int’l, Inc., No. 8:16–cv–2774–T–36AEP, 2017 WL 2869653, at *2

(M.D. Fla. Jan. 17, 2017) (Honeywell, J.).

   III.      ANALYSIS

           Because Plaintiff seeks relief under Rules 23(d) and 65 of the Federal Rules of Civil

Procedure, the Court will address each basis for relief. For the reasons set forth below, Plaintiff’s

requests for relief are due to be denied.

             A. Rule 23(d)

          Bringing this action on behalf of a putative class, Plaintiff now seeks injunctive relief under

Rule 23(d). A party requesting injunctive relief under Rule 23(d) need not satisfy the requirements

of Rule 65. See Kleiner, 751 F.2d at 1202 (upholding the lower court’s orders, despite their failure

to comply with the requirements of Rule 65, because, as the lower court correctly explained that

its rulings were grounded in the court’s inherent power to manage its cases and direct counsel as

officers of the court, “[t]he more relaxed prerequisites” of Rule 23 applied”). The parties do not

point to, nor has the Court found, any binding precedent that prevents the Court from considering



                                                    7
Plaintiff’s requested relief before a class is certified. Indeed, in Gulf Oil, the Supreme Court

examined communications sent to prospective class members during a class action’s pendency.

452 U.S. at 91. Courts inside and outside the Eleventh Circuit have examined requests for relief

similar to the request in the Motion before class certification. E.g., Jones, 250 F.R.D. at 556; Cox

Nuclear Med., 214 F.R.D. at 698; Tolmasoff v. Gen. Motors, LLC, No. 16-11747, 2016 WL

3548219, at *1 (E.D. Mich. June 30, 2016). For those orders authorizing a plaintiff’s

communication with potential class members—admittedly a slightly different issue— the Eleventh

Circuit has nonetheless cautioned: “While we cannot say that orders authorizing communication

with potential class members may never precede class certification, district courts must strive to

avoid authorizing injurious class communications that might later prove unnecessary . . . .” Jackson

v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1004 (11th Cir. 1997). The Court accordingly will

examine Plaintiff’s requested relief under Rule 23(d).

       As described above, to obtain relief under Rule 23(d), Plaintiff, as the movant, “must

present an evidentiary showing of actual or threatened abuse sought to be restrained,” for which

“[t]wo types of proof are required.” Abdul-Rasheed, 2013 WL 5954785, at *6 (emphasis added).

First, Plaintiff must demonstrate that “a particular form of communication has occurred or is

threatened to occur.” Id. Next, Plaintiff must demonstrate “that the particular form of

communication at issue is abuse in that it threatens the proper functioning of the litigation.” Id.

       The question, therefore, is whether a “clear record” exists reflecting a need for Plaintiff’s

requested limitation and, relatedly, whether Plaintiff has sufficiently presented an evidentiary

showing of an actual or threatened abuse regarding Defendants’ communications. Plaintiff offers

only two pieces of evidence: (1) the declaration of Jared Ward (“Ward”), which includes a copy




                                                  8
of the subject communications as exhibits; and (2) the declaration of Plaintiff’s counsel. (Docs.

10-1, 10-2).

        As to the first required type of proof, Ward’s declaration includes a copy of Defendants’

communication advising of the $75 “goodwill credit” offer, as well as the release. (Doc. 10-1 at

3–5). In an accompanying declaration, Plaintiff’s counsel states that “[m]any users” have contacted

him and his law firm regarding the goodwill credit. (Doc. 10-2 ¶7). Defendants, in their response,

do not dispute that they communicated with users, but rather dispute the purpose of the

communications. As such, the Court finds that “a particular form of communication has occurred.”

Abdul-Rasheed, 2013 WL 5954785, at *6.

        However, Plaintiff also must demonstrate that Defendants’ communications constitute an

abuse because they threaten “the proper functioning of the litigation.” Id. Ward states that he did

not know whether the $75 offer was part of the instant action, but, upon reading the document

referenced in Defendants’ e-mail, he realized that Defendants were seeking a release in exchange

for the $75 credit. (Doc. 10-1 ¶¶9–10). On this basis, Ward asserts that the $75 credit constitutes

a “misleading attempt” by Defendants to “extinguish” his claim. Id. at ¶11. Further, according to

Plaintiff’s counsel, the “many users” who contacted him and his law firm about the goodwill credit

were “confused and upset.” (Doc. 10-2 ¶7). The declaration does not explicitly state that the

communications misled these “users” or the basis for their confusion. Nonetheless, the declaration

concludes that Defendants’ “misleading communications to putative class members are intended

to obtain unknowing waivers of claims” because Defendants do not mention the instant action or

instruct recipients to contact legal counsel regarding their rights. Id. at ¶10.

        In response, Defendants assert that their communications are “not intended to interfere in

any way with this putative class action or the right of any Robinhood customer to participate as a



                                                   9
member of any prospective plaintiff class.” (Doc. 12 at 2). Rather, according to Defendants, the

release “is intended to relate only to individual lawsuits and not to any class claims that are asserted

in this lawsuit” or other actions. Id. (emphasis in original). Indeed, Defendants assert that, “at the

appropriate time,” they are “prepared to enter into a stipulation” stating that they will “enforce

releases only in the context of individual lawsuits or arbitrations—i.e., disputes outside the class

action context.” Id. at 4.

        Here, Plaintiff has failed to establish a clear record of abusive communications from

Defendants. Plaintiff asks the Court to find, as a matter of law, that Defendants’ communications

are “misleading” based on the declaration of merely one individual, apparently a prospective class

member, and Plaintiff’s counsel. Plaintiff offers no other evidence. While not providing any

evidence in response, perhaps as a result of the purported “emergency” nature of Plaintiff’s request,

Defendants’ response nonetheless makes clear that a dispute exists regarding the purpose of the

communications. In light of the two declarations and Defendants’ response thereto, a clear record

demonstrating that Defendants’ communications threaten the litigation’s proper functioning does

not presently exist. For example, the posture of this action is significantly different from that of

Friedman v. Intervet Inc., one of the many non-binding cases upon which Plaintiff heavily relies,

in which that court found that a “clear record” existed based upon “two sample complainant

affidavits, letters and releases, an affidavit from defendant’s employee, and defendant’s failure to

contest that it did not inform complainants of th[e] putative class action before securing settlements

or releases from them.” 730 F. Supp. 2d 758, 763 n.4 (N.D. Ohio 2010).

        Further, obtaining this requested relief under Rule 23(d) necessarily requires Plaintiff, as

the moving party, to make an evidentiary showing. Unsurprisingly, then, courts—including this

Court—have held hearings on motions requesting similar relief under Rule 23(d) as the instant



                                                  10
Motion. E.g., Abdul-Rasheed, 2013 WL 5954785, at *6 (“Under this framework, the Court will

hold an evidentiary hearing to further address this motion.”); Jones, 250 F.R.D. at 556 (stating that

the court “also heard argument from counsel during a hearing” on the motion); Tolmasoff, 2016

WL 3548219, at *1 (stating that the court held a hearing on the motion); see also Cordova v. R&A

Oysters, Inc., No. 14-0462-WS-M, 2015 WL 4523998, at *2 (S.D. Ala. July 27, 2015) (recognizing

that, although the parties had not requested an evidentiary hearing, they had provided for review

“affidavits, declarations and other evidence in support of their respective positions”). But Plaintiff

does not request an evidentiary hearing. Instead, he asks this Court to rush to an evidentiary

determination and issue injunctive relief immediately based on an undeveloped record. The Court

declines this invitation.

        Therefore, because Plaintiff has not established a clear record of abusive communications

on behalf of Defendants, the Court declines to enter the requested relief under Rule 23(d). 3

            B. Rule 65

                    i. Temporary Restraining Order

        Plaintiff has failed to show that the extraordinary remedy of an ex parte temporary

restraining order is warranted in this case. Plaintiff has failed to show that the injury is so imminent

that notice and a hearing is impractical, if not impossible. As noted, the Local Rules require the

Motion to address, among other issues, “the irreparable nature of the threatened injury and the

reason that notice cannot be given . . . .” Local R. M.D. Fla. 4.05(b)(4). In the Motion, Plaintiff

asserts, in conclusory fashion, that “the injury is so imminent that notice and a hearing for the

preliminary injunction is impractical, if not impossible,” and, therefore, “immediate injunctive



3
  Because the Court declines to find, based on the present record, that Defendants’ communications
threaten the litigation’s proper function, it need not address Plaintiff’s request for the Court to void
certain releases.
                                                  11
relief should be granted to preserve the status quo.” (Doc. 10 at 4). The former assertion is taken

verbatim from the language of Local Rule 4.05(b)(2), which is predicated on the Federal Rules’

requirements for a court that issues a temporary restraining order without notice to the adverse

party. See Local R. M.D. Fla. 4.05(b)(2) (citing Fed. R. Civ. P. 65(b)); Fed. R. Civ. P. 65(b).

However, Plaintiff fails to provide any explanation for why the injury is so imminent that notice

is impractical, if not impossible. Plaintiff’s conclusory assertion is wholly insufficient to explain

the basis for requesting the Court to issue the relief without providing notice to Defendants.

        This failure is particularly puzzling in light of Plaintiff’s attempt to provide notice to

Defendants. Indeed, the Motion includes a Local Rule 3.01(g) certification, in which Plaintiff

certifies that he attempted to confer with Defendants’ counsel via e-mail and telephone prior to

filing the Motion regarding the requested relief therein with no success. 4 (Doc. 10 at 18). At the

time Plaintiff filed the Motion, Defendants had not appeared in the action. 5 Defendants have since

appeared, (Doc. 11), and filed a response to the Motion, in which Defendants’ counsel asserts that

Plaintiff filed the Motion “within three hours of leaving a voicemail at 5:00 p.m. and without

waiting for a response,” (Doc. 12 at 3). Clearly, providing Defendants with notice of the requested

relief was not impractical or impossible, given Plaintiff’s efforts.

        The Motion is also procedurally deficient because the two proposed orders attached to the

Motion fail to strictly accord with Rule 65(b), in violation of Local Rule 4.05(b)(3). The Local

Rules require the motion to be “accompanied by a proposed form of temporary restraining order



4
  Local Rule 3.01(g) exempts motions for injunctive relief from its scope. Local R. M.D. Fla.
3.01(g).
5
  Defendant first appeared in this action after Plaintiff filed the Motion. (Doc. 11). Plaintiff’s filing
of executed waivers of service on March 17, 2020, does not demonstrate Defendants’ appearance
in the action. (Docs. 5, 6, 7).


                                                   12
prepared in strict accordance with the several requirements contained in” subsections (b) and (d)

of Rule 65. Local R. M.D. Fla. 4.05(b)(3). Both subsection (b) and subsection (d) of Rule 65 set

forth requisite contents of an order granting a temporary restraining order. Fed. R. Civ. P. 65(b),

(d). In relevant part, Rule 65(b) requires every temporary restraining order issued without notice

to “state the date and hour it was issued; describe the injury and state why it is irreparable; state

why the order was issued without notice; and be promptly filed in the clerk’s office and entered

into the record.” Fed. R. Civ. P. 65(b)(2). The contents of the two proposed orders vary. The Court

assumes, in the absence of any explanation from Plaintiff, that he offers these two proposed orders

because he seeks relief under Rules 23(d) and 65 and the first and second proposed orders seek

relief under those Rules, respectively. Regardless, neither proposed order states the basis for

issuing the order without notice to Defendants. Additionally, while the first proposed order

arguably describes the injury, neither proposed order states why such injury is irreparable. Thus,

the Motion runs aground of Local Rule 4.05(b)(3).

        Additionally, Rule 65 provides that a Court may issue a temporary restraining order

without notice to the adverse party or its attorney only if: (1) “specific facts in an affidavit or

verified complaint clearly show that immediate and irreparable injury, loss, or damage will result

to the movant before the adverse party can be heard in opposition; and (2) the movant’s attorney

certifies in writing any efforts made to give notice and the reasons why it should not be required.”

Fed. R. Civ. P. 65(b)(1). Even if the Court found that Plaintiff offered specific facts in the affidavits

clearly showing that immediate and irreparable injury, loss, or damage would result to Plaintiff

before Defendants could be heard in opposition, Plaintiff’s attorney did not certify in writing the

bases for why notice should not be required. Perhaps that is because Plaintiff’s attorney contacted

opposing counsel.



                                                   13
        Finally, the Motion fails to satisfy the bond requirements of Federal Rule of Civil

Procedure 65(c) and Local Rule 4.03(b)(3). Plaintiff fails to address the issue of security in the

Motion. Two sentences buried in one of the two proposed orders that Plaintiff attaches to the

Motion constitute the only mention of security. This proposed language states that “no security is

required under Federal Rule of Civil Procedure 65, at this point in the proceedings, especially since

the purpose of this Temporary Restraining Order is to maintain the status quo.” (Doc. 10-4 at 2).

This proposed order further provides: “Should Defendants make a showing that security is

appropriate for the issuance of further injunctive relief, this Court will give further consideration

to the matter of security.” Id.

        The Court recognizes that it maintains broad discretion to determine the amount of security

and may, if appropriate, waive the security. Johnston v. Tampa Sports Auth., 8:05-cv-2191-T-

27MAP, 2006 WL 2970431, at *1 (M.D. Fla. Oct. 16, 2006) (Whittemore, J.) (collecting cases).

Notwithstanding the terse assertions in the second proposed order, Plaintiff fails to address in the

Motion any basis for the Court’s divergence from Rule 65(c) to require no security. Even if the

Court construes the language in the proposed order as Plaintiff’s attempt to address security, the

purported need to preserve the status quo is the only offered basis for bypassing Rule 65(c) to

impose an extraordinary remedy on Defendants. This argument falls short, as “one inherent

characteristic of a temporary restraining order is that it has the effect of merely preserving the

status quo . . . .” Fernandez-Roque v. Smith, 671 F.2d 426, 429 (11th Cir. 1982). Plaintiff’s effort,

through the proposed order, to shift the burden of showing security to Defendants, as the non-

moving party, is similarly unavailing, as the language of Rule 65(c) clearly places this burden on

Plaintiff. Fed. R. Civ. P. 65(c) (“The court may issue a preliminary injunction or a temporary

restraining order only if the movant gives security . . . .”) (emphasis added).



                                                 14
       Relatedly, Plaintiff also fails to set forth facts on which the Court may make a reasoned

determination as to the amount of the security, as required by Local Rule 4.05(b)(3). Although the

Motion broadly discusses Defendants’ alleged offer of $75 goodwill credits, the “numerous”

communications to Plaintiff’s counsel from prospective class members regarding Defendants’

communications, the “tens of thousands of dollars” incurred by “many” prospective class

members, the $20,000 in “substantial damage” to Ward, and similar facts, these facts do not supply

the Court with the basis to make a reasoned determination as to the amount of security under Rule

65(c). (Docs. 10 at 2–4; 10-1 at 1). The Motion simply lacks facts for the Court to make a reasoned

determination as to the amount of security. As such, the Motion runs aground of Rule 65(c) and

Local Rule 4.05(b)(3).

       In sum, Plaintiff has failed to show that an ex parte temporary restraining order is

warranted, and the Motion fails to comply with the procedural requirements for the issuance of a

temporary restraining order. The Court will therefore deny Plaintiff’s request for a temporary

restraining order.

                     ii. Preliminary Injunction

       Plaintiff also requests the issuance of a preliminary injunction against Defendants. (Doc.

10 at 1). Rule 65(c) also requires a party seeking a preliminary injunction to “give[] security in an

amount that the court considers proper to pay the costs and damages sustained by any party found

to have been wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c). As described above,

Plaintiff fails to satisfy Rule 65(c). Further, the Local Rules require a party applying for a

preliminary injunction to fully comply with the procedural requirements of Local Rule 4.05(b)(1)–

(5). Local R. M.D. Fla. 4.06(b)(1). As also described above, the Motion runs aground of these




                                                  15
procedural requirements. Therefore, the Court will also deny Plaintiff’s request for a preliminary

injunction.

   IV.        CONCLUSION

   Accordingly, it is ORDERED:

   1. Plaintiff’s request for relief under Rule 23(d), Fed. R. Civ. P., is DENIED without

         prejudice because, on the instant record, Plaintiff has failed to establish a clear record of

         abusive communications by Defendants.

   2. Plaintiff’s Emergency Motion for Temporary Restraining Order, (Doc. 10), is DENIED to

         the extent that Plaintiff requests an ex parte temporary restraining order. Plaintiff’s request

         for a preliminary injunction is DENIED without prejudice to refiling a Motion for

         Preliminary Injunction which complies with the Federal Rules of Civil Procedure and the

         Local Rules of this court.

         DONE AND ORDERED in Tampa, Florida on March 31, 2020.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                   16
